NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                 MOTION AND, IF FILED, DETERMINED


                                 IN THE DISTRICT COURT OF APPEAL

                                 OF FLORIDA

                                 SECOND DISTRICT

MARK MCFADDEN,                  )
                                )
            Appellant,          )
                                )
v.                              )   Case No. 2D17-4201
                                )
DEUTSCHE BANK NATIONAL TRUST    )
COMPANY, AS TRUSTEE FOR         )
AMERICAN HOME MORTGAGE          )
ASSETS TRUST 2007-2, MORTGAGE-  )
BACKED PASS-THROUGH             )
CERTIFICATES SERIES 2007-2;     )
CINDY L. MCFADDEN; UNKNOWN      )
TENANT # 1; UNKNOWN TENANT # 2; )
AND OTHER UNKNOWN PARTIES,      )
INCLUDING THE UNKNOWN SPOUSE    )
OF ANY TITLE HOLDER IN          )
POSSESSION OF THE PROPERTY;     )
AND, IF A NAMED DEFENDANT(S)    )
IS DECEASED, THE SURVIVING      )
SPOUSE, HEIRS, DEVISEES,        )
GRANTEES, CREDITORS, AND ALL    )
OTHER PARTIES CLAIMING BY,      )
THOROUGH UNDER OR AGAINST THAT )
DEFENDANT(S); AND THE SEVERAL   )
AND RESPECTIVE UNKNOWN ASSIGNS, )
SUCCESSORS IN INTEREST,         )
TRUSTEES OR OTHER PERSONS       )
CLAIMING BY, THROUGH, UNDER     )
OR AGAINST ANY CORPORATION      )
OR OTHER LEGAL ENTITY NAMED     )
AS A DEFENDANT(S); AND ALL      )
CLAIMANTS, PERSONS OR PARTIES,  )
NATURAL OR CORPORATE, OR WHOSE )
EXACT LEGAL STATUS IS UNKNOWN, )
CLAIMING UNDER ANY OF THE ABOVE )
NAMED OR DESCRIBED                            )
DEFENDANT(S),                                 )
                                              )
             Appellees.                       )
                                              )

Opinion filed September 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Mark McFadden, pro se.

W. Bard Brockman and Christian J.
Bromley of Bryan Cave Leighton Paisner
LLP, Atlanta, Georgia, for Appellee
Deutsche Bank National Trust Company,
as Trustee for American Home Mortgage
Assets Trust 2007-2, Mortgage-Backed
Pass-Through Certificates Series 2007-2.

No appearance for remaining Appellees.


PER CURIAM.


             Affirmed.


MORRIS, SLEET, and BADALAMENTI, JJ., Concur.




                                             -2-